PER CURIAM.
This is another of the consolidated cases heard by this court on appeal between the same parties, and the applicable law is governed by our opinion entered this same term, as State v. O’Steen, our case no. M-91, 238 So.2d 434. The facts in this particular case, however, reveal that some of the property stolen consisted of golf clubs, and a clothes hamper, as well as a tool box and tools. The motion to suppress the evidence as to the tool box and tools is reversed.
As to the golf clubs and clothes hamper, the record on appeal does not indicate why the arresting officers had reason to believe the same were stolen, and therefore we cannot determine whether the search and seizure was reasonable or not and the order suppressing the same is set aside as to these items and the trial court directed to take further testimony to determine the question, in the light of our decision rendered this day in our case No. M-91, and to enter his order thereon accordingly.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.